           Case 2:21-cv-00095-JLR-DWC Document 36 Filed 04/19/21 Page 1 of 5




 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      DANIEL JAY PEREZ,
                                                          CASE NO. 2:21-CV-00095-JLR-DWC
11                              Plaintiff,
                                                          PRETRIAL SCHEDULING ORDER
12              v.

13      KATHRYN GREY, et al.,

14                              Defendants.

15
            This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Defendants have now
16
     filed an answer to Plaintiff’s Complaint. Accordingly, the Court hereby establishes the
17
     following pretrial schedule:
18
            (1) Discovery
19
            All discovery shall be completed by September 13, 2021. Service of responses to
20
     interrogatories and to requests to produce, and the taking of depositions, shall be completed by
21
     this date. Federal Rule of Civil Procedure 33(a) requires answers or objections to be served
22
     within thirty (30) days after service of the interrogatories. The serving party, therefore, must
23
     serve his/her discovery requests at least thirty (30) days before the deadline in order to allow the
24


     PRETRIAL SCHEDULING ORDER - 1
           Case 2:21-cv-00095-JLR-DWC Document 36 Filed 04/19/21 Page 2 of 5




 1 other party time to answer. Discovery requests must be served directly on the opposing party’s

 2 counsel by mail.

 3          (2) Motion to Compel to Discovery

 4          Any motion to compel discovery shall be filed not later than September 27, 2021. Before

 5 filing a discovery motion, the parties must confer and attempt to resolve their differences. A good

 6 faith effort to confer with a party or person not making a disclosure or discovery requires a face-to-

 7 face meeting or a telephone conference. If unable to resolve their differences, the party filing the

 8 discovery motion must, either within the motion to compel or in a separate affidavit attached to the

 9 motion to compel, list the date, manner, and participants to the conference. If the moving party

10 fails to include such a certification, the court may deny the motion without addressing the merits of

11 the dispute. See Fed. R. Civ. P. 37 and LCR 37(a)(1).

12          The motion to compel must: (1) list the matters on which the parties were unable to agree;

13 (2) identify the nature and relevance of the documents and materials sought; (3) list the reason(s)

14 why the mandatory initial disclosures were inadequate; and, (4) explain why the discovery sought

15 is proportional to the needs of the case, considering the importance of the issues at stake in the

16 action, the amount in controversy, the parties’ relative access to relevant information, the parties’

17 resources, the importance of the discovery in resolving the issues, and whether the burden or

18 expense of the proposed discovery outweighs its likely benefit.

19          (3) Dispositive Motions

20          Any dispositive motion shall be filed and served by October 11, 2021. Pursuant to LCR

21 7(b), any argument being offered in support of a motion shall be submitted as a part of the motion

22 itself and not in a separate document. The motion shall include in its caption (immediately below

23 the title of the motion) a designation of the date the motion is to be noted for consideration upon

24


     PRETRIAL SCHEDULING ORDER - 2
           Case 2:21-cv-00095-JLR-DWC Document 36 Filed 04/19/21 Page 3 of 5




 1 the Court’s motion calendar. Dispositive motions shall be noted for consideration on a date no

 2 earlier than the fourth Friday following filing and service of the motion.

 3          All briefs and affidavits in opposition to any motion shall be filed and served pursuant to

 4 the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7. The party making

 5 a motion may file and serve a reply to the opposing party’s briefs and affidavits. Any reply brief

 6 shall also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of Civil

 7 Procedure and LCR 7.

 8          Defendants are reminded that they MUST serve a Rand notice, in a separate document,

 9 concurrently with motions to dismiss and motions for summary judgment so that pro se plaintiffs

10 will have fair, timely and adequate notice of what is required of them in order to oppose those

11 motions. Woods v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit has set forth

12 model language for such notices:

13          A motion for summary judgment under Rule 56 of the Federal Rules of Civil
            Procedure will, if granted, end your case.
14
            Rule 56 tells you what you must do in order to oppose a motion for summary
15          judgment. Generally, summary judgment must be granted when there is no genuine
            issue of material fact – that is, if there is no real dispute about any fact that would
16          affect the result of your case, the party who asked for summary judgment is entitled
            to judgment as a matter of law, which will end your case. When a party you are suing
17          makes a motion for summary judgment that is properly supported by declarations (or
            other sworn testimony), you cannot simply rely on what your complaint says.
18          Instead, you must set out specific facts in declarations, depositions, answers to
            interrogatories, or authenticated documents, as provided in Rule 56(e), that
19          contradict the facts shown in the defendant’s declarations and documents and
            show that there is a genuine issue of material fact for trial. If you do not submit
20          your own evidence in opposition, summary judgment, if appropriate, may be
            entered against you. If summary judgment is granted, your case will be
21          dismissed and there will be no trial.

22

23

24


     PRETRIAL SCHEDULING ORDER - 3
           Case 2:21-cv-00095-JLR-DWC Document 36 Filed 04/19/21 Page 4 of 5




 1 Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added). Defendants who fail to file

 2 and serve the required Rand notice on the plaintiff(s) may have their motion stricken from the

 3 Court’s calendar with leave to re-file.

 4          (4) Trial, Joint Pretrial Statement, and Expert Disclosures

 5          A trial date and deadlines for serving expert disclosures and filing a Joint Pretrial Statement

 6 may be established at a later date pending the outcome of any dispositive motions.

 7          (5) Proof of Service and Sanctions

 8          All motions, pretrial statements, and other filings shall be accompanied by proof that such

 9 documents have been served upon counsel for the opposing party or upon any party acting pro se.

10 The proof of service shall show the day and manner of service and may be by written

11 acknowledgment of service, by certificate of a member of the bar of this Court, by affidavit of the

12 person who served the papers, or by any other proof satisfactory to the Court. Prisoners subject to

13 the Court’s Mandatory E-Filing Project may comply with this requirement by certifying as to the

14 date the document(s) is handed to the law librarian for scanning. Failure to comply with the

15 provisions of the Order can result in dismissal/default judgment or other appropriate sanctions.

16          (6) Extensions

17          The deadlines contained in this Order are firm and will not be extended by the Court except

18 upon application to the Court with a showing of good cause.

19          (7) Address

20          The parties are to promptly update the Court with any change of address or other contact

21 information.

22

23

24


     PRETRIAL SCHEDULING ORDER - 4
          Case 2:21-cv-00095-JLR-DWC Document 36 Filed 04/19/21 Page 5 of 5




 1         (8) Instructions to Clerk

 2         The Clerk of Court is directed to send a copy of this Order to plaintiff and to counsel for

 3 defendants.

 4         Dated this 19th day of April, 2021.

 5

 6                                                       A
                                                         David W. Christel
 7                                                       United States Magistrate Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     PRETRIAL SCHEDULING ORDER - 5
